Exhibit 10.1

THIRD AMENDMENT TO LOAN AGREEMENT AND OTHER LOAN DOCUMENTS

This THIRD AMENDMENT TO LOAN AGREEMENT AND OTHER LOAN DOCUMENTS (this
“Amendment”) is made and entered into as of December 21, 2016, by and among DEL
FRISCO’S RESTAURANT GROUP, INC., a Delaware corporation (the “Borrower”), and
JPMORGAN CHASE BANK, N.A., a national banking association (the “Lender”), and
acknowledged and agreed to by each Guarantor.

W I T N E S S E T H:

WHEREAS, the Lender and the Borrower previously entered into that certain Loan
Agreement dated as of October 15, 2012 (as has been and may be amended,
restated, supplemented, modified or replaced from time to time, the
“Loan Agreement”) pursuant to which the Lender agreed to make certain Loans to
the Borrower as described therein; 

WHEREAS, in connection with the Loan Agreement, each Guarantor previously
executed that certain Guaranty dated as of October 15, 2012 (as has been and may
be amended, restated, supplemented, modified or replaced from time to time, the
“Guaranty”) pursuant to which each Guarantor agreed to guarantee certain
obligations of the Borrower as described therein; and

WHEREAS, (a) the Borrower and the Lender now desire to amend certain terms of
the Loan Agreement in the manner set forth herein, and (b) each Guarantor and
the Lender now desire to amend certain terms of the Guaranty in the manner set
forth herein, all to be effective as of the date hereof; and

WHEREAS, the Borrower has formed one additional Material Subsidiary, Del
Frisco’s of Texas, LLC (the “Additional Guarantor”) and pursuant to Section 6.13
of the Loan Agreement, the Additional Guarantor shall become a Guarantor by
executing and delivering to the Lender a counterpart of the Guaranty, together
with such other documents, instruments and agreements that Lender reasonably
requests.

NOW, THEREFORE, in consideration of the mutual covenants and the fulfillment of
the conditions set forth herein, the parties hereby agree as follows:

1. Definitions.  Capitalized terms used herein but not otherwise defined herein
shall have the meanings assigned to such terms in the Loan Agreement.

2. Amendments to the Loan Agreement.  Subject to the conditions hereof and upon
satisfaction of the terms set forth in Section 6 herein, the Loan Agreement is
hereby amended as follows:

(a) The following definitions set forth in Section 1.01 of the Loan Agreement
are hereby amended and restated in their entirety to read as follows:

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period or for any CBFR Borrowing, an interest rate per annum



Third Amendment to Loan Agreement - 1  -

 

--------------------------------------------------------------------------------

 

(rounded upwards, if necessary, to the next 1/16 of 1%) equal to (a) the LIBO
Rate for such Interest Period multiplied by (b) the Statutory Reserve Rate.

“Adjusted One Month LIBOR Rate” means, for any day, an interest rate per annum
equal to the sum of (i) 2.50% per annum plus (ii) the Adjusted LIBO Rate for a
one-month interest period on such day (or if such day is not a Business Day, the
immediately preceding Business Day); provided that, for the avoidance of doubt,
the Adjusted LIBO Rate for any day shall be based on the LIBO Screen Rate at
approximately 11:00 a.m. London time on such day.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for general business in London.

“CB Floating Rate” means the Prime Rate; provided that the CB Floating Rate
shall never be less than the Adjusted One Month LIBOR Rate on such day (or if
such day is not a Business Day, the immediately preceding Business Day).  Any
change in the CB Floating Rate due to a change in the Prime Rate or the Adjusted
One Month LIBOR Rate shall be effective from and including the effective date of
such change in the Prime Rate or the Adjusted One Month LIBOR Rate,
respectively.

“Change in Law”  means the occurrence after the date of this Agreement of any of
the following: (a) the adoption of or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) compliance by the Lender (or, for purposes of Section 2.06(b),
by any lending office of the Lender or by the Lender’s holding company, if any)
with any request, guideline, requirement or directive (whether or not having the
force of law) of any Governmental Authority made or issued after the date of
this Agreement; provided that, notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines, requirements or directives thereunder or issued in
connection therewith or in the implementation thereof, and (y) all requests,
rules, guidelines, requirements or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the U.S. or foreign regulatory authorities,
in each case pursuant to Basel III, shall in each case be deemed to be a “Change
in Law”, regardless of the date enacted, adopted, issued or implemented.

“LIBO Rate”  means, with respect to any Eurodollar Borrowing for any applicable
Interest Period or for any CBFR Borrowing, the LIBO Screen Rate at approximately
11:00 a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period; provided that, if the LIBO Screen Rate shall not be available
at such time for a period equal in length to such Interest



Third Amendment to Loan Agreement and other Loan Documents -  2  -

 

--------------------------------------------------------------------------------

 

Period (an “Impacted Interest Period”), then the LIBO Rate shall be the
Interpolated Rate at such time. 

“Obligations” mean all present and future Indebtedness, obligations and
liabilities of any Loan Party to Lender arising pursuant to the Loans, this Loan
Agreement or any of the other Loan Documents, and any renewals, extensions,
increases, or amendments thereof, or any part thereof, regardless of whether
such Indebtedness, obligations and liabilities are direct, indirect, fixed,
contingent, liquidated, unliquidated, joint, several or joint and several and
including interest and fees that accrue after the commencement by or against any
Loan Party of any proceeding under any Applicable Bankruptcy Law naming any Loan
Party as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding; provided,  however, that the
definition of “Obligations” shall not create any guarantee by any Guarantor of
(or grant of security interest by any Guarantor to support, as applicable) any
Excluded Swap Obligations of such Guarantor for purposes of determining any
obligations of any Guarantor.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by the Lender as its prime rate in effect at its principal offices in
New York City. Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.

“Termination Date” means the earlier of (i) October 15, 2019 and (ii) such date
that the Obligations are accelerated in accordance with the terms of this Loan
Agreement.

(b) The following definitions are hereby added to Section 1.01 of the Loan
Agreement, in proper alphabetical order thereto:

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Affiliates from time to
time concerning or relating to bribery or corruption.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such



Third Amendment to Loan Agreement and other Loan Documents -  3  -

 

--------------------------------------------------------------------------------

 

Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
ECP at the time the Guarantee of such Guarantor or the grant of such security
interest becomes or would become effective with respect to such Swap
Obligation.  If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
the Lender or required to be withheld or deducted from a payment to the Lender:
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of the
Lender being organized under the laws of, or having its principal office or its
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) that are Other Connection Taxes, (b) U.S.
federal withholding Taxes imposed on amounts payable to or for the account of
the Lender with respect to an applicable interest in a Loan, Letter of Credit or
Revolving Credit Commitment pursuant to a law in effect on the date on which (i)
the Lender acquires such interest in the Loan, Letter of Credit or Revolving
Credit Commitment or (ii) the Lender changes its lending office, except in each
case to the extent that, pursuant to Section 2.09, amounts with respect to such
Taxes were payable either to the Lender’s assignor immediately before the Lender
acquired the applicable interest in such Loan, Letter of Credit or Revolving
Credit Commitment or to the Lender immediately before it changed its lending
office and (c)  any U.S. federal withholding Taxes imposed under FATCA.

“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.  

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
the foregoing clause (a), Other Taxes.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Lender (which determination shall be conclusive and binding
absent



Third Amendment to Loan Agreement and other Loan Documents -  4  -

 

--------------------------------------------------------------------------------

 

manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the LIBO Screen Rate for the longest period (for which
the LIBO Screen Rate is available) that is shorter than the Impacted Interest
Period and (b) the LIBO Screen Rate for the shortest period (for which the LIBO
Screen Rate is available) that exceeds the Impacted Interest Period, in each
case, at such time.    

“LIBO Screen Rate” means, for any day and time, with respect to any Eurodollar
Borrowing for any Interest Period or for any CBFR Borrowing, the London
interbank offered rate as administered by ICE Benchmark Administration (or any
other Person that takes over the administration of such rate for Dollars) for a
period equal in length to such Interest Period as displayed on such day and time
on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or,
in the event such rate does not appear on a Reuters page or screen, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Lender in its reasonable discretion); provided
that if the LIBO Screen Rate shall be less than zero, such rate shall be deemed
to be zero for the purposes of this Agreement.

“Other Connection Taxes” means, with respect to the Lender, Taxes imposed as a
result of a present or former connection between the Lender and the jurisdiction
imposing such Taxes (other than a connection arising from the Lender having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to,  or enforced, any Loan Document),
or sold or assigned an interest in any Loan, Letter of Credit, or any Loan
Document.

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

“Sanctioned Country” means, at any time, a country, region or territory which is
the subject or target of any Sanctions ( at the time of this Agreement, Crimea,
Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union, any
European Union member state, Her Majesty’s Treasury of the United Kingdom or
other relevant sanctions authority, (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person or Persons described in the foregoing clauses (a) or (b).

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom or other relevant sanctions
authority.





Third Amendment to Loan Agreement and other Loan Documents -  5  -

 

--------------------------------------------------------------------------------

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a "swap"
within the meaning of section 1a(47) of the Commodity Exchange Act or any rules
or regulations promulgated thereunder.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), value added taxes, or
any other goods and services, use or sales taxes, assessments, fees or other
charges imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.

“Third Amendment Effective Date” means the effective date of that certain Third
Amendment to Loan Agreement and other Loan Documents, by and among Borrower and
Lender, and acknowledged and agreed to by each Guarantor.

(c) The definition of “Reserve Requirement” set forth in Section 1.01 of the
Loan Agreement is hereby deleted.

(d) The proviso to the first sentence of Section 2.01(a) of the Loan Agreement
is hereby amended and restated in its entirety to read as follows:

“provided, however, the total principal amount outstanding at any time will not
exceed $10,000,000.00 (as such amount may be increased from time to time
pursuant to Section 2.01(d),  the “Revolving Credit Commitment”) minus the
Letter of Credit Liabilities.”

(e) Section 2.01(d)(i) of the Loan Agreement is hereby amended and restated in
its entirety to read as follows:

(i)Provided there exists no Default or Event of Default, upon notice to Lender,
Borrower may, at any time after the Third Amendment Effective Date, request an
increase in the Revolving Credit Commitment by an amount (for all such requests)
not exceeding $20,000,000.00; provided that (i) any such request for an increase
shall be in a minimum amount of $5,000,000.00 or a whole multiple of
$5,000,000.00 in excess thereof, (ii) Borrower may make a maximum of four such
requests, and (iii) each such notice must be received by Lender not less than
ten Business Days prior to the proposed effective date of such increase.

(f) Section 2.04(c) of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:

(c)Notwithstanding the foregoing, if an Event of Default has occurred and is
continuing, the Loans and Obligations shall, to the extent permitted by
applicable Law, bear interest, after as well as before judgment, at a rate per
annum equal to the lesser of (i) the Highest Lawful Rate and (ii) 2.00% plus
the  rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section.



Third Amendment to Loan Agreement and other Loan Documents -  6  -

 

--------------------------------------------------------------------------------

 

(g) Section 2.06 of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:

Section 2.06Increased Costs.  (a) If any Change in Law shall:

(i)  impose, modify or deem applicable any reserve, special deposit, liquidity
or similar requirement (including any compulsory loan requirement, insurance
charge or other assessment) against assets of, deposits with or for the account
of, or credit extended by, the Lender (except any such reserve requirement
reflected in the Adjusted LIBO Rate); or

(ii)  impose on the Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Loans made by the
Lender or any Letter of Credit; or

(iii)  subject the Lender to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to the
Lender of making, continuing, converting into or maintaining any Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to the
Lender of issuing or maintaining any Letter of Credit or to reduce the amount of
any sum received or receivable by the Lender hereunder (whether of principal,
interest or otherwise), then the Borrower will pay to the Lender such additional
amount or amounts as will compensate the Lender for such additional costs
incurred or reduction suffered.

﻿

(b)  If the Lender determines that any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on the Lender’s capital or on the capital of the Lender’s holding company
as a consequence of this Agreement, the Commitment of or the Loans made by
Letters of Credit issued by the Lender to a level below that which the Lender or
the Lender’s holding company could have achieved but for such Change in Law
(taking into consideration the Lender’s policies and the policies of the
Lender’s holding company with respect to capital adequacy and liquidity), then
from time to time the Borrower will pay to the Lender such additional amount or
amounts as will compensate the Lender or the Lender’s holding company for any
such reduction suffered.

﻿

(c)  A certificate of the Lender setting forth the amount or amounts necessary
to compensate the Lender or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error.  The Borrower shall pay



Third Amendment to Loan Agreement and other Loan Documents -  7  -

 

--------------------------------------------------------------------------------

 

the Lender the amount shown as due on any such certificate within ten (10) days
after receipt thereof. 

﻿

(d)  Failure or delay on the part of the Lender to demand compensation pursuant
to this Section shall not constitute a waiver of the Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate the Lender pursuant to this Section for any increased costs or
reductions incurred more than 270 days prior to the date that the Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of the Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 270-day period referred to above shall be
extended to include the period of retroactive effect thereof.

(h) A new Section 2.08 is hereby added to the Loan Agreement, immediately
following Section 2.07 thereof, to read in its entirety as follows:

2.08Indemnity for Returned Payments.  If after receipt of any payment which is
applied to the payment of all or any part of the Obligations (including a
payment effected through exercise of a right of setoff), the Lender is for any
reason compelled to surrender such payment or proceeds to any Person because
such payment or application of proceeds is invalidated, declared fraudulent, set
aside, determined to be void or voidable as a preference, impermissible setoff,
or a diversion of trust funds, or for any other reason (including pursuant to
any settlement entered into by the Lender in its discretion), then the
Obligations or part thereof intended to be satisfied shall be revived and
continued and this Agreement shall continue in full force as if such payment or
proceeds had not been received by the Lender.  The provisions of this Section
2.08 shall be and remain effective notwithstanding any contrary action which may
have been taken by the Lender in reliance upon such payment or application of
proceeds.  The provisions of this Section 2.08 shall survive the termination of
this Agreement.

(i) A new Section 2.09 is hereby added to the Loan Agreement, immediately
following Section 2.08 thereof, to read in its entirety as follows:

2.09Taxes. 

(a)  Withholding Taxes; Gross-Up; Payments Free of Taxes.    Any and all
payments by or on account of any obligation of any Loan Party under any Loan
Document shall be made without deduction or withholding for any Taxes, except as
required by applicable law.  If any applicable law (as determined in the good
faith discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party 



Third Amendment to Loan Agreement and other Loan Documents -  8  -

 

--------------------------------------------------------------------------------

 

shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.09), the Lender receives an amount equal to
the sum it would have received had no such deduction or withholding been made.

(b)  Payment of Other Taxes by Loan Parties.  The Loan Parties shall timely pay
to the relevant Governmental Authority in accordance with applicable law, or at
the option of the Lender, timely reimburse it for, Other Taxes.

(c)  Evidence of Payment.  As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.09,  such
Loan Party shall deliver to the Lender the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment, or other evidence of such payment reasonably
satisfactory to the Lender.

(d)  Indemnification by the Loan Parties.  The Loan Parties shall jointly and
severally indemnify the Lender, within ten (10) days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by the Lender or required to be withheld or deducted from a payment to the
Lender and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to any Loan Party by the Lender shall be
conclusive absent manifest error.

(e)  Treatment of Certain Refunds.  If the Lender determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.09 (including by
the payment of additional amounts pursuant to this Section 2.09), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.09 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of the Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund).  Such indemnifying party,
upon the request of the Lender, shall repay to the Lender the amount paid to the
Lender (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) in the event the Lender is required to repay such refund
to such Governmental Authority.  Notwithstanding anything to the contrary in
this paragraph (e), in no event will the Lender be required to pay any amount to
any indemnifying party pursuant to this paragraph (e), the payment of which
would place the Lender in a less favorable net after-Tax position than the
Lender would have been in if the Tax subject to indemnification and giving rise
to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts giving rise to such refund had
never been paid.  This paragraph (e) shall not be construed to require the
Lender to make available



Third Amendment to Loan Agreement and other Loan Documents -  9  -

 

--------------------------------------------------------------------------------

 

its Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

(f)  Survival.  Each party’s obligations under this Section 2.09 shall survive
any assignment of rights by the Lender, the termination of the Revolving Credit
Commitment and the repayment, satisfaction or discharge of all obligations under
any Loan Document.

(g)  Defined Terms.  For purposes of this Section 2.09, the term “applicable
law” includes FATCA.

(j) Section 3.01 of the Loan Agreement is hereby amended by adding the following
sentence to the end thereof:

“Notwithstanding anything herein to the contrary, the Lender shall have no
obligation hereunder to issue, and shall not issue, any Letter of Credit (i) the
proceeds of which would be made available to any Person (A) to fund any activity
or business of or with any Sanctioned Person, or in any country or territory
that, at the time of such funding, is the subject of any Sanctions or (B) in any
manner that would result in a violation of any Sanctions by any party to this
Agreement, (ii) if any order, judgment or decree of any Governmental Authority
or arbitrator shall by its terms purport to enjoin or restrain the Lender from
issuing such Letter of Credit, or any Governmental Requirement relating to the
Lender or any request or directive (whether or not having the force of law) from
any Governmental Authority with jurisdiction over the Lender shall prohibit, or
request that the Lender refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the Lender
with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the Lender is not otherwise compensated hereunder) not in
effect on the Closing Date, or shall impose upon the Lender any unreimbursed
loss, cost or expense which was not applicable on the Closing Date and which the
Lender in good faith deems material to it, or (iii) if the issuance of such
Letter of Credit would violate one or more policies of the Lender applicable to
letters of credit generally; provided that, notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines, requirements or directives thereunder or
issued in connection therewith or in the implementation thereof, and (y) all
requests, rules, guidelines, requirements or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed
not to be in effect on the Closing Date for purposes of clause (ii) above,
regardless of the date enacted, adopted, issued or implemented.”

(k) A new Section 5.18 is hereby added to the Loan Agreement, immediately
following Section 5.17 thereof, to read in its entirety as follows:





Third Amendment to Loan Agreement and other Loan Documents -  10  -

 

--------------------------------------------------------------------------------

 

5.18Anti-Corruption Laws and Sanctions.  Each Loan Party has implemented and
maintains in effect policies and procedures designed to ensure compliance by
such Loan Party, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and
such Loan Party, its Subsidiaries and their respective officers and employees
and to the knowledge of such Loan Party its directors and agents, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects and are not knowingly engaged in any activity that would reasonably be
expected to result in any Loan Party being designated as a Sanctioned Person. 
None of (a) any Loan Party, any Subsidiary or, to the knowledge of any such Loan
Party or Subsidiary, any of their respective directors, officers or employees,
or (b) to the knowledge of any such Loan Party or Subsidiary, any agent of such
Loan Party or any Subsidiary that will act in any capacity in connection with or
benefit from the credit facility established hereby, is a Sanctioned Person.  
  No Borrowing or Letter of Credit, use of proceeds, or other transaction
contemplated by this Agreement or the other Loan Documents will violate
Anti-Corruption Laws or applicable Sanctions.

(l) Section 6.09 of the Loan Agreement is hereby amended to add the following
sentence to the end thereof:

“Each Loan Party will maintain in effect and enforce policies and procedures
designed to ensure compliance by such Loan Party, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions.”

(m) Section 7.09 of the Loan Agreement is hereby to add the following sentence
to the end thereof:

“The Borrower will not request any Borrowing or Letter of Credit, and the
Borrower shall not use, and shall procure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Borrowing or Letter of Credit (a) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (b) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, to
the extent such activities, businesses or transaction would be prohibited by
Sanctions if conducted by a corporation incorporated in the United States or the
European Union, or (c) in any manner that would result in the violation of any
Sanctions applicable to any party hereto.”

(n) Section 7.08(b) of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:

(b)so long as no Default shall have occurred and be continuing or shall be
caused thereby, Borrower may repurchase capital stock of Borrower from



Third Amendment to Loan Agreement and other Loan Documents -  11  -

 

--------------------------------------------------------------------------------

 

(i) officers, directors and employees of Borrower or any Subsidiary in an
aggregate amount not to exceed (A) $2,000,000 in any fiscal year or (B)
$5,000,000 during the term of this Loan Agreement and (ii) public investors
through block or open market trades in an aggregate amount not to exceed
$50,000,000 during the term of this Loan Agreement.

(o) Section 8.03 of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:

8.03Capital Expenditures.  Capital Expenditures to exceed (a) $35,500,000 in
fiscal year 2012 in the aggregate, (b) $40,000,000 in fiscal year 2013 in the
aggregate, (c) $50,000,000 in fiscal year 2014 in the aggregate, (d) $50,000,000
in fiscal year 2015 in the aggregate, and (e) $60,000,000 in fiscal year 2016
and in each fiscal year thereafter, in the aggregate for any such fiscal year;
provided, Capital Expenditures for any single fiscal year may exceed the limit
stated for such year so long as the aggregate Capital Expenditures in excess of
such limits in all fiscal years during the term of this Loan Agreement do not
exceed $15,000,000.

(p) Section 9.01(a) of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:

(a)The failure, refusal or neglect of Borrower to pay when due any part of the
principal of, or interest on, the Notes or any other Obligations by Borrower
from time to time, and with respect to interest payments, such failure shall
continue unremedied for a period of five (5) days.

(q) Section 9.01(i) of the Loan Agreement is hereby deleted and replaced with:
“Intentionally omitted.”

(r) Section 10.04 of the Loan Agreement is hereby amended by adding the
following sentence to the end thereof:

“The provisions of Sections 2.06,  2.07,  2.09, 10.13 and 10.14 shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Revolving Credit Commitment or the
termination of this Agreement or any other Loan Document or any provision hereof
or thereof.”

(s) The Borrower’s address for notices delivered pursuant to the Loan Agreement
and the other Loan Documents is hereby amended to the following:

920 South Kimball Avenue

Suite 100

Southlake, Texas 76092

Attention: Chief Financial Officer


3. Amendments to the Guaranty. 



Third Amendment to Loan Agreement and other Loan Documents -  12  -

 

--------------------------------------------------------------------------------

 

(a) Section 2 of the Guaranty is hereby amended by adding the following sentence
to the end thereof:

“Notwithstanding anything herein to the contrary, the definition of “Guaranteed
Obligations” shall not create any guarantee by any Guarantor of (or grant of
security interest by any Guarantor to support, as applicable) any Excluded Swap
Obligations of such Guarantor for purposes of determining any obligations of any
Guarantor).”

(b) A new Section 24 is hereby added to the Guaranty, immediately following
Section 23 thereof, to read in its entirety as follows:

SECTION 24Keepwell.  Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Guarantor to
honor all of its obligations under this Guaranty in respect of a  Swap
Obligation (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 24 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 24 or
otherwise under this Guaranty voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
Except as otherwise provided herein, the obligations of each Qualified ECP
Guarantor under this Section 24 shall remain in full force and effect until the
termination of all Swap Obligations.  Each Qualified ECP Guarantor intends that
this Section 24 constitute, and this Section 24 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Loan Party
for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.  As
used in this Section 24, “Qualified ECP Guarantor” means, in respect of any Swap
Obligation, each Loan Party that has total assets exceeding $10,000,000 at the
time the relevant Guaranty or grant of the relevant security interest becomes or
would become effective with respect to such Swap Obligation or such other person
as constitutes an “eligible contract participant” under the Commodity Exchange
Act or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

(c) Each Guarantor hereby consents, acknowledges and agrees to the amendments
set forth in this Amendment and hereby confirms, reaffirms and ratifies in all
respects the Guaranty to which it is a party, as amended hereby (including
without limitation the continuation of such Guarantor’s payment and performance
obligations thereunder upon and after the effectiveness of this Amendment) and
the enforceability of such Guaranty against such Guarantor in accordance with
its terms.

4. Full Force and Effect of Agreement.  Except as hereby specifically amended,
modified or supplemented, the Borrower hereby acknowledges and agrees that the
Loan Agreement and all of the other Loan Documents are hereby confirmed and
ratified in all respects and shall remain in full force and effect according to
their respective terms.



Third Amendment to Loan Agreement and other Loan Documents -  13  -

 

--------------------------------------------------------------------------------

 

5. Representations and Warranties.  Each Loan Party hereby represents and
warrants to the Lender that after giving effect to this Amendment:

(a) The representations and warranties of the Borrower and each other Loan
Party contained in Article V of the Loan Agreement or in any other Loan
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith, shall be true and correct on and as of the
date hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date;  

(b) This Amendment has been duly authorized, executed and delivered by the
Borrower and each Guarantor and constitutes a legal, valid and binding
obligation of such parties,  enforceable against such parties in accordance with
its terms; and

(c) No Default or Event of Default under the Loan Agreement or under any other
Loan Document exists.

6. Conditions to Effectiveness.  This Amendment shall not be effective until the
following conditions precedent have been satisfied:

(a) the Lender shall have received, in form and substance satisfactory to the
Lender, each of the following:

(i) counterparts of this Amendment executed by the Borrower, the Lender and each
Guarantor; 

(ii) an amended and restated Note executed by the Borrower (the “Amended and
Restated Note”);

(iii) a counterpart of a supplement to the Guaranty executed by the Additional
Guarantor (the “Guaranty Supplement”);

(iv) a certificate, in form and substance reasonably acceptable to the Lender,
of the Borrower executed by a Managerial Official of the Borrower certifying (A)
as to the names and titles of the officers of the Borrower authorized to sign
this Amendment, the Amended and Restated Note, and each of the other Loan
Documents to be executed by the Borrower in connection herewith (including the
certificates contemplated herein), together with specimen signatures of such
officers; (B) as to resolutions of the board of directors of the Borrower, which
resolutions authorize the execution, delivery, and performance by the Borrower
of this Amendment, the Amended and Restated Note, and each of the other Loan
Documents to be executed by the Borrower in connection herewith; (C) original
certified or file–stamped copies of the certificate of formation, articles of
organization, or other similar organizational document of the Borrower,
certified as true, correct and complete by the appropriate authority in its
jurisdiction of organization as of a date acceptable to the Lender; (D) a true,
correct, and complete copy of the operating agreement or other similar
organizational document of the Borrower; and (E) certificates of the appropriate



Third Amendment to Loan Agreement and other Loan Documents -  14  -

 

--------------------------------------------------------------------------------

 

government officials as to the existence and good standing of the Borrower in
(i) its jurisdiction of organization and (ii) each other jurisdiction in which
the Borrower is required to qualify to do business, each dated a date acceptable
to the Lender; 

(v) a certificate, in form and substance reasonably acceptable to the Lender, of
the Additional Guarantor executed by a Managerial Official of the Additional
Guarantor certifying as to (A) the names and titles of the officers of the
Additional Guarantor authorized to sign the Guaranty Supplement and each of the
other Loan Documents to be executed by the Additional Guarantor in connection
herewith (including the certificates contemplated herein), together with
specimen signatures of such officers; (B) resolutions of the members, managers
or other appropriate governing body of the Additional Guarantor, which
resolutions authorize the execution, delivery, and performance by the Additional
Guarantor of the Guaranty Supplement and each of the other Loan Documents to be
executed by the Additional Guarantor in connection herewith; (C) original
certified or file–stamped copies of the certificate of formation, articles of
organization, or other similar organizational document of the Additional
Guarantor, certified as true, correct and complete by the appropriate authority
in its jurisdiction of organization as of a date acceptable to the Lender; (D) a
true, correct, and complete copy of the operating agreement or other similar
organizational document of the Additional Guarantor; and (E) certificates of the
appropriate government officials as to the existence and good standing of the
Additional Guarantor in (i) its jurisdiction of organization and (ii) each other
jurisdiction in which the Additional Guarantor is required to qualify to do
business, each dated a date acceptable to the Lender;

(vi) such other documents, instruments and certificates as reasonably requested
by the Lender;

(b) the Lender shall have received payment or evidence of payment of all fees
and expenses owed by the Borrower to the Lender including, without limitation,
the reasonable fees and expenses of Winstead PC, counsel to the Lender;

(c) the Lender shall have received evidence, in form and substance reasonably
satisfactory to the Lender, that all actions required to be taken by the
Borrower and each other Loan Party in connection with the transactions
contemplated by this Amendment have been taken;

(d) the representations and warranties contained in the Loan Agreement and in
each other Loan Document shall be true and correct as of the date hereof, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date; and

(e) no Default or Event of Default under the Loan Agreement or under any other
Loan Document exists.





Third Amendment to Loan Agreement and other Loan Documents -  15  -

 

--------------------------------------------------------------------------------

 

Upon the satisfaction of the conditions set forth in this Section 6, this
Amendment shall be effective as of the date hereof.

7. Counterparts.  This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original (including electronic copies) but all
of which together shall constitute one and the same instrument.

8. Governing Law.  This Amendment shall in all respects be governed by, and
construed in accordance with, the laws of the State of Texas.

9. Enforceability.  Should any one or more of the provisions of this Amendment
be determined to be illegal or unenforceable as to one or more of the parties
hereto, all other provisions nevertheless shall remain effective and binding on
the parties hereto.

10. No Novation.  This Amendment is given as an amendment and modification of,
and not as a payment of, the obligations of the Borrower and the
Guarantors under the Loan Agreement and each other Loan Document and is not
intended to constitute a novation of the Loan Agreement or any other Loan
Document.  All of the indebtedness, liabilities and obligations owing by the
Borrower and the Guarantors under the Loan Agreement and the other Loan
Documents shall continue.

11. Expenses.  The Borrower agrees to pay all reasonable out of pocket costs and
expenses (including without limitation reasonable fees and expenses of any
counsel, financial advisor, and agent for the Lender) incurred before or after
the date hereof by the Lender and its affiliates in connection with the
preparation, negotiation, execution, delivery and administration of this
Amendment and the other Loan Documents.

12. Entire Agreement.  THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE
FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

[Remainder of page intentionally left blank.  Signature page follows.]

Third Amendment to Loan Agreement and other Loan Documents -  16  -

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their duly authorized officers, all as of the day and year first
above written.

BORROWER:

DEL FRISCO’S RESTAURANT GROUP, INC.


By: /s/ Thomas J. Pennison, Jr.

      Thomas J. Pennison, Jr.
      Treasurer

﻿

LENDER:

JPMORGAN CHASE BANK, N.A.


By: /s/  Doug K. Eller
      Douglas K. Eller
      Banker Senior

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

 

Third Amendment to Loan Agreement and other Loan Documents – Signature Page

 

--------------------------------------------------------------------------------

 

REAFFIRMATION OF GUARANTY

By signing below, each Guarantor (including the Additional
Guarantor) (a) acknowledges, consents and agrees to the execution, delivery and
performance by the Borrower of this Amendment, (b) acknowledges, consents and
agrees to the amendments to its respective guaranty set forth in Section 3 of
this Amendment,  (c) acknowledges and agrees that its obligations in respect of
its respective guaranty, as amended hereby, are not released, diminished,
waived, modified, impaired or affected in any manner by this Amendment or any of
the provisions contemplated herein, (d) ratifies and confirms its obligations
under its respective guaranty, as amended hereby, and (e) acknowledges and
agrees that it has no claims or offsets against, or defenses or counterclaims
to, its respective guaranty, as amended hereby.

﻿

CENTER CUT HOSPITALITY, INC.
LONE STAR FINANCE, LLC
SULLIVAN’S OF ALASKA, INC.
SULLIVAN’S OF ARIZONA, INC.
CALIFORNIA SULLIVAN’S, INC.
DEL FRISCO’S OF COLORADO, INC.
DEL FRISCO’S GRILLE OF TEXAS, LLC
SULLIVAN’S OF ILLINOIS, INC.
SULLIVAN’S OF INDIANA, INC.
SULLIVAN’S OF KANSAS, INC.
LOUISIANA STEAKHOUSE, INC.
SULLIVAN’S OF BALTIMORE, INC.
DEL FRISCO’S OF BOSTON, LLC
SULLIVAN’S RESTAURANTS OF NEBRASKA, INC.
DEL FRISCO’S OF NEVADA, INC.
DEL FRISCO’S OF NEW YORK, LLC
DEL FRISCO’S GRILLE OF NEW YORK, LLC
SULLIVAN’S OF NORTH CAROLINA, INC.
NORTH PHILADELPHIA SULLIVAN’S, INC.
DEL FRISCO’S OF PHILADELPHIA, INC.
DEL FRISCO’S OF WASHINGTON DC, LLC

DEL FRISCO’S OF FLORIDA, LLC
ROMO HOLDING, LLC
DEL FRISCO’S OF TEXAS, LLC


By:
/s/ Thomas J. Pennison, Jr.
     Thomas J. Pennison, Jr.
     Treasurer

SULLIVAN’S – AUSTIN, L.P.
DEL FRISCO -- DALLAS, L.P.
DEL FRISCO – FORT WORTH, L.P.


By:  ROMO HOLDING, LLC,

       its sole general partner

 

       By:  /s/ Thomas J. Pennison, Jr.
   Thomas J. Pennison, Jr.
   Treasurer
    

﻿



Third Amendment to Loan Agreement and other Loan Documents – Signature Page

 

--------------------------------------------------------------------------------